     Case: 1:19-cv-01924 Document #: 15 Filed: 04/16/19 Page 1 of 1 PageID #:47




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS


               Bayu Saputra, et al                           Case No: 18 C 7686, 19 C 1626,
                                                             19C 1600,19C1623, l9C 1550,
                                                             19 c 1552,19 C 1553, 19 C 1598,
                                                             t9 c 1554,19 C 1559, tg C 1601,
                                                             19 c t7t2, 19 C 1698, t9 C 1695,
               The Boeing Company                            t9 c t697, t9 C t701, tg c 1703
                                                             t9 c t7t5, t9 c t625, t9 c 1714,
                                                             19 C 1992, t9 C t932, 19 C 1935,
                                                             19 c 1924, 19 C 1951, t9 C t624



                                                             Judge Thomas M. Durkin



                                             ORDER

The Court orders all individual related actions, 19 C 1626,19 C 1600, 19 C 1623,19 C 1550, 19
 c1552,19C 1553, 19C l5gg, lgC 1554, 19c 1559, lgc 1601, lgct7t2,19c 169g, lgc
 1695, 1,9 C 1697, tg C 1701, lg c 17 03, lg c 17 15, lg c 1625, lg c 17 14, tg c lgg2, lg c
 1932,19C1935,19C1924,19C l951,and 19 Cl624tobeconsolidatedundercasenumber 18
C 7686, to be captioned " I re Lion Air Flight JT 610 Crash." This order will be implemented by
the Clerk of Court submitting JS-6 forms to the Administrative Office for the individual related
actions. This will designate the individual related actions as closed for administrative and
statistical purposes. This order will not be considered a dismissal or disposition of these actions
on the merits. All future pleadings are to be filed in the consolidated case alone. No pleadings
should be filed in any of the individual related actions which are to be administratively closed.
Any additional related cases filed in the future and assigned to Judge Durkin will also be
administratively closed and consolidated with this case. Should any party believe at any point in
the future that separate proceedings have become necessary for that party's particular claims, the
party should make a motion in the consolidated case 18 C 7686 seeking relief. The Clerk is also
directed to transfer all attorney appearances in the individual related actions to l8 C 7686.




Date:411612019                                       /s/ Thomas M. Durkin
